DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1, 10 and 19 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2018/0368098 and US 2018/0242277. 
The improvement comprises:
US 2018/0368098 is considered as the closest prior art that teaches a wireless communication receiver (Fig.8 element 805 and para.123); 
a memory storing software instructions (Fig.8 element 825 and para.123 and 125); and
a processor coupled to the wireless communication receiver and the memory (Fig.8 element 820 and para.123-124), 

determine whether a reception performance metric meets a predetermined threshold (para.43, 84-87, 89-90);
in response to determining that the reception performance metric meets the threshold, monitor a first frequency range to receive a first paging signal including a single copy of paging information (para.43, 83, 84-87, 89-90); and
wherein both the first paging signal and the second paging signal include paging information directed to the wireless communication device (para.69, 82 and 90);
wherein the reception performance metric includes a coverage quality metric of wireless communication signals received by the wireless communication receiver (para.83-84);
wherein the coverage quality metric includes a reference signal receive power (RSRP) value (para.43, 84, 86);
wherein the wireless communication device is a link budget limited device (para.79 and 86, where LTE may be inherently link budget limited (refer to para.64 of the instant application)).




obtains a first set of paging messages, by an access point, for transmission to a first paging group (e.g., paging group #0 in FIGS. 6A-6B) that includes a first set of UEs (Fig.6C step 605C and para.60);
  obtains a second set of paging messages, by the access point, for transmission to a second paging group (e.g., paging group #1 in FIGS. 6A-6B) that includes a second set of UEs (Fig.6C step 605C and para.60); and  
establishes non-overlapping Paging Occasion Windows (POWs), by the access point, for the first and second paging groups to avoid a paging ePDCCH collision (Fig.6C step 615C and para.60, e.g., as shown in FIGS. 6A-6B, whereby the POWs are staggered to avoid a paging ePDCCH collision); 
wherein block 615C may establish the non-overlapping POWs in part by reducing a number of starting Paging Frames (PFs) per DRX period (para.60).

With regard Claims 1, 10 and 19, US 2018/0368098 in view of US 2018/0242277 fails to teach the limitation of "in response to determining that the reception performance metric does not meet the threshold, monitor a second, non-overlapping frequency range to receive a second paging signal including a plurality of copies of the paging information." as recited in claims 1, 10 and 19, respectively.

Conclusion
Reference(s) US 2014/0098761 and US 2015/0223084 are cited because they are put pertinent to the method and apparatus are described for a low cost machine-type-communication (LC-MTC) wireless transmit/receive unit (WTRU) to enhance coverage. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633